Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Austin Kim on 3/9/2020. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 10, 14, 15 on the amendment dated 12/21/2020.
Claims
1. (Currently Amended) A method of preventing interference with the rendering of content elements on information resources, comprising:
receiving, by a client device from a data processing system, an information resource including a content rendering verification script and a first content element, the content rendering verification script including computer-executable instructions to cause the client device to:
execute instructions to render the first content element for display on the information resource in a first format of a plurality of formats for the first content element, each of the plurality of formats defining a corresponding set of graphical properties for rendering the first content element; 
determine that the first content element is not successfully displayed in accordance with a first set of graphical properties of the first format;
responsive to determining that the first content element is not successfully displayed in the first format, select a second format from the plurality of formats, the second format having a second set of graphical properties different from the first of graphical properties of the first format to modify displaying of the first content element;
execute, responsive to a number of attempts at presenting the first content element being less than a threshold number, instructions to render the first content element for display on the information resource in the second format selected from the plurality of formats; and
terminate, responsive to the number of attempts at presenting the first content element being greater than or equal to the threshold number, execution of instructions to render the first content element for display on the information resource in the plurality of formats.
10. (Currently Amended) The method of claim 1, wherein the content rendering verification script further causes the client device to:
maintain a counter indicating [[a]]the number of attempts to present the first content element on the information resource;
increment, responsive to determining that the first content element in the first format is not successfully displayed on the information resource, the counter indicating the number of attempts; and
determine that the counter indicating the number of attempts is below the threshold number. 

14. (Currently Amended) A system for preventing interference with the rendering of content elements on information resources, comprising:
a client device having one or more processors and at least one memory storing computer readable instructions configured to receive, from a data processing system, an information resource including a content rendering verification script and a first content element, the content rendering verification script including computer-executable instructions to cause the client device to:
execute instructions to render the first content element for display on the information resource in a first format of a plurality of formats for the first content element, each of the plurality of formats defining a corresponding set of graphical properties for rendering the first content element;
determine that the first content element is not successfully displayed in accordance with a first set of graphical properties of the first format;
responsive to determining that the first content element is not successfully displayed in the first format, select a second format from the plurality of formats, the second format having a second set of graphical properties different from the first of graphical properties of the first format to modify displaying of the first content element; [[and]]
execute, responsive to a number of attempts at presenting the first content element being less than a threshold number, instructions to render the first content element for display on the information resource in a second format selected from the plurality of formats; and
terminate, responsive to the number of attempts at presenting the first content element being greater than or equal to the threshold number, execution of instructions to render the first content element for display on the information resource in the plurality of formats.
15. (Currently Amended) A non-transitory computer readable medium having computer-executable instructions that when executed causes one or more processors to:
receive, from a data processing system, an information resource including a content rendering verification script and a first content element, the content rendering verification script to cause the one or more processors to:
execute instructions to render the first content element for display on the information resource in a first format of a plurality of formats for the first content element, each of the plurality of formats defining a corresponding set of graphical properties for rendering the first content element;
determine that the first content element is not successfully displayed in accordance with a first set of graphical properties of the first format; and
responsive to determining that the first content element is not successfully displayed in the first format, select a second format from the plurality of formats, the second format having a second set of graphical properties different from  the first of graphical properties of the first format to modify displaying of the first content element; [[and]]
execute, responsive to a number of attempts at presenting the first content element being less than a threshold number, instructions to render the first content element for display on the information resource in a second format selected from the plurality of formats; and
terminate, responsive to the number of attempts at presenting the first content element being greater than or equal to the threshold number, execution of instructions to render the first content element for display on the information resource in the plurality of formats.

Claims 1-15 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439